                                               United States Bankruptcy Court
                                                    District of Hawaii
In re:                                                                                                     Case No. 18-00597-rjf
Danny Castro Maggay                                                                                        Chapter 13
Cristita Parangan Maggay
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0975-1                  User: mbd                          Page 1 of 1                          Date Rcvd: Jan 29, 2019
                                      Form ID: H30153d                   Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db/jdb         +Danny Castro Maggay,   Cristita Parangan Maggay,   94-090 Kaupu Place,   Waipahu, HI 96797-3865
cr             +Vivint Solar, Inc.,   c/o Steven Guttman, Esq.,   Kesnner Umebayashi Bain & Matsunaga,
                 220 S. King Street, Suite 1900,   Honolulu, HI 96813-4593

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              Bradley R. Tamm   on behalf of Trustee Howard M.S. Hu btamm@hawaiiantel.net
              Derek W.C. Wong   on behalf of Creditor   Banc of America Funding Corporation
               Derek.Wong@mtglawfirm.com,
               Peter.Stone@mtglawfirm.com;James.Lewin@mtglawfirm.com;Wade.Tang@mtglawfirm.com;jenelly.goldade@mt
               glawfirm.com;denise.bundy@mtglawfirm.com;renee.parker@mtglawfirm.com
              Derek W.C. Wong   on behalf of Creditor   U.S. BANK NATIONAL ASSOCIATION
               Derek.Wong@mtglawfirm.com,
               Peter.Stone@mtglawfirm.com;James.Lewin@mtglawfirm.com;Wade.Tang@mtglawfirm.com;jenelly.goldade@mt
               glawfirm.com;denise.bundy@mtglawfirm.com;renee.parker@mtglawfirm.com
              Derek W.C. Wong   on behalf of Creditor   U.S. BANK NATIONAL ASSOCIATION SUCCESSOR IN INTEREST TO
               WACHOVIA BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR BANC OF AMERICA FUNDING CORPORATION MORTGAGE
               PASS-THROUGH CERTIFICATES, SERIES 2005-E Derek.Wong@mtglawfirm.com,
               Peter.Stone@mtglawfirm.com;James.Lewin@mtglawfirm.com;Wade.Tang@mtglawfirm.com;jenelly.goldade@mt
               glawfirm.com;denise.bundy@mtglawfirm.com;renee.parker@mtglawfirm.com
              Donald L. Spafford, Jr.   on behalf of Debtor Danny Castro Maggay
               donaldspaffordattorney@gmail.com, spaffordECFmail@gmail.com
              Donald L. Spafford, Jr.   on behalf of Joint Debtor Cristita Parangan Maggay
               donaldspaffordattorney@gmail.com, spaffordECFmail@gmail.com
              Gregory T. Dunn   on behalf of Joint Debtor Cristita Parangan Maggay greg.dunn4@hawaiiantel.net
              Gregory T. Dunn   on behalf of Debtor Danny Castro Maggay greg.dunn4@hawaiiantel.net
              Howard M.S. Hu   Ch13mail@aol.com, hhu1h13@ecf.epiqsystems.com
              Office of the U.S. Trustee.   ustpregion15.hi.ecf@usdoj.gov
              Peter T. Stone   on behalf of Creditor   Banc of America Funding Corporation
               peter.stone@mtglawfirm.com,
               james.lewin@mtglawfirm.com;wade.tang@mtglawfirm.com;Derek.Wong@mtglawfirm.com;Jenelly.Goldade@mtg
               lawfirm.com
              Steven Guttman    on behalf of Creditor   Vivint Solar, Inc. kdubm_bk@kdubm.com
              Zachary K. Kondo   on behalf of Creditor   U.S. BANK NATIONAL ASSOCIATION SUCCESSOR IN INTEREST
               TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR BANC OF AMERICA FUNDING CORPORATION
               MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-E ecfhib@aldridgepite.com,
               zkk@ecf.courtdrive.com
              Zachary K. Kondo   on behalf of Creditor   Banc of America Funding Corporation
               ecfhib@aldridgepite.com, zkk@ecf.courtdrive.com
                                                                                             TOTAL: 14




            U.S. Bankruptcy Court - Hawaii #18-00597 Dkt # 69 Filed 01/31/19 Page 1 of 2
Local Form H30153d (05/17)
Information to identify the case:
Debtor 1              Danny Castro Maggay                         United States Bankruptcy Court
                      Name
                                                                  District of Hawaii

Debtor 2              Cristita Parangan Maggay
                                                                  Case number: 18−00597
(Spouse, if filing)
                      Name                                        Chapter: 13

ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN
After notice and a hearing, and for the reasons stated on the record in accordance with Bankruptcy Rule
7052, the objection to the chapter 13 plan is sustained and the debtor's plan is denied confirmation.

Pursuant to LBR 3015−3(d), this case will be dismissed without further notice unless, within 14 days after
the entry of this order, the debtor files an amended plan or requests conversion of this case to another
chapter of the Bankruptcy Code.


SO ORDERED.


Date: January 29, 2019                              Robert J. Faris
                                                    United States Bankruptcy Judge
Clerk's Office:
1132 Bishop Street, Suite 250
Honolulu, Hawaii 96813
(808) 522−8100
www.hib.uscourts.gov




        U.S. Bankruptcy Court - Hawaii #18-00597 Dkt # 69 Filed 01/31/19 Page 2 of 2
